Citation Nr: 0728881	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in June 2007. He 
also presented testimony at a personal hearing at the RO in 
December 2006.  Transcripts of both hearings are associated 
with the claims folder.


FINDING OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran's diagnosis of PTSD has been related to at 
least one verified in-service stressor.

3.  There is sufficient credible supporting evidence of an 
independently verifiable inservice stressor which has been 
found to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in the veteran's period of active duty. 38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. The Board finds that all pertinent mandates of 
the VCAA and implementing regulations are essentially met as 
to the claim addressed on the merits herein. Since the 
decision is favorable to, and does not prejudice the veteran, 
a lengthy discussion of VA's fulfillment of the VCAA in this 
claim is not necessary.

Criteria

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131. If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006). 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in- 
service stressor occurred.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'." Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

If the claimed stressor was not combat related, a veteran's 
lay testimony regarding inservice stressors is insufficient 
to establish the occurrence of the stressor and a claimed 
stressor must be corroborated by credible supporting 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994)).

Background

The veteran contends, in essence, that he is entitled to 
service connection for PTSD as a result of stressors he 
experienced while performing his duties as a military 
policeman in Germany.  Specifically, he reports investigating 
motor vehicle accidents, apprehending suspects, and breaking 
up fights.  He reports being most affected by a  motor 
vehicle accident in which three soldiers were killed, 
dismembered and one was decapitated.

As an initial matter, the Board notes that the service 
medical records reflect no psychiatric complaints or 
treatment. 

In a May 2003 psychiatric evaluation report received from 
Martin B. Fisher, M.D., a diagnosis of PTSD was assigned.  
Dr. Fisher noted that the veteran had served as a military 
policeman.  He investigated several fatal traffic accidents, 
and was involved in drug busts.  He later developed symptoms 
of PTSD which reportedly had been present on and off for the 
last 30 years.  It was noted the veteran was seeing a 
psychiatrist at the VA Medical Center, and it was recommended 
that the veteran be enrolled in the VA PTSD clinic.  

Following a March 2004 VA mental health examination it was 
determined that the veteran's psychological profile was 
consistent with severe chronic PTSD as a result of his 
service stressors.  

During an August 2005 VA examination, the claims file and 
medical records were reviewed.  The examiner noted that the 
veteran was diagnosed with severe chronic anxiety in 1977.  
(The Board notes parenthetically that a December 1977 VA 
examination records the veteran reporting in-service 
experiences as a military policeman that he "would rather 
forget.")  The August 2005 examiner noted that the appellant 
had been followed at the VA Medical Center since 1999 for a 
dysthymic disorder.  Chronic PTSD was diagnosed in 2003 by 
Dr. Fisher.  A March 2004 VA psychological evaluation found 
that the veteran described in-service trauma and symptoms 
consistent with PTSD.  The diagnoses included PTSD, secondary 
to experiencing life threatening events and traffic 
fatalities as a military policeman.   

The RO made several attempts to verify the veteran's 
stressors.  In particular, an attempt was made to verify the 
claim that the appellant investigated the deaths of three 
soldiers in a motor vehicle accident in Bad Krereznach, West 
Germany in or around January-March 1975.  In October 2005, 
the Department of the Army Accident Data Staff replied that 
they had found no instance involving more than the deaths of 
two soldiers in a motor vehicle accident in the time frame 
indicated by the veteran.  The veteran was subsequently 
requested for more information to substantiate his stressors.  
By June 2006 letter, the veteran stated that he had no 
further evidence to provide.

Analysis 

As noted above, the veteran has been diagnosed with PTSD.  
That diagnosis was based, at least in part, on the veteran 
witnessing traffic fatalities.  Hence, the only remaining 
question is whether the veteran's claim of an in-service 
stressor is independently verifiable.  In this respect, the 
Board is first mindful of the Court's holding that with 
respect to claimed in-service stressors, there need not be 
corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The Court stressed that 
the veteran cannot be "detached and protected from events 
that affected his company." 

Secondly, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court held that:

Although the unit records do not 
specifically state that the veteran was 
present during the rocket attacks, the 
fact that he was stationed with a unit 
that was present while such attacks 
occurred would strongly suggest that he 
was, in fact, exposed to the attacks.

In this case, supporting the claim is the fact that the 
veteran did serve with the Eighth Military Police Company in 
Bad Krereznach.  Also supporting the claim is the fact that 
when asked whether there were traffic fatalities in the Bad 
Krereznach region, the Department of the Army Accident Data 
Staff responded that their records did show at least one 
traffic accident with multiple fatalities.  Weighing against 
the claim, however, is the fact that the referenced traffic 
accident involved the deaths of only two soldiers and not 
three as the veteran has repeatedly claimed.  In light of the 
binding precedential decisions in Suozzi and Pentecost, 
however, the Board is compelled to conclude that if all other 
facts are true, and there is no evidence that they are not 
true, that the veteran's recollection of an accident 
involving the deaths of three versus two soldiers is an 
insufficient basis to rule against the claim.

Accordingly, the Board finds that on balance the evidence is 
in equipoise.  Given that fact, the Board will grant service 
connection for PTSD under the doctrine of reasonable doubt.



ORDER

Service connection for PTSD is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


